
	

113 HR 2566 IH: To modify the definition of armor piercing ammunition to better capture its capabilities.
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2566
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Ms. Speier (for
			 herself, Mrs. Carolyn B. Maloney of New
			 York, Ms. Clarke,
			 Ms. Brown of Florida,
			 Mr. Cartwright,
			 Mr. Tierney,
			 Ms. Shea-Porter,
			 Mr. Holt, Mr. Grijalva, Ms.
			 Schakowsky, Mr. Moran,
			 Ms. Bass, Ms. Frankel of Florida,
			 Mr. Pallone,
			 Mr. Blumenauer,
			 Mr. Honda,
			 Mr. McGovern, and
			 Mr. Farr) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To modify the definition of armor piercing ammunition to
		  better capture its capabilities.
	
	
		1.Armor piercing
			 ammunition
			(a)Expansion of
			 definitionSection
			 921(a)(17)(B) of title 18, United States Code, is amended—
				(1)in clause (I), by
			 striking or at the end;
				(2)in clause (ii), by
			 striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(iii)a projectile that—
							(I)may be used in a
				handgun; and
							(II)the Attorney
				General determines, under section 926(d), to be capable of penetrating body
				armor.
							.
				(b)Determination of
			 capability of projectiles To penetrate body armor
				(1)In
			 generalSection 926 of such title is amended by adding at the end
			 the following:
					
						(d)(1)The Attorney General, in consultation with
				Director of Operational Test and Evaluation of the Department of Defense, shall
				promulgate standards for the uniform testing of projectiles against the Body
				Armor Exemplar.
							(2)The standards promulgated under
				paragraph (1) shall take into account, among other factors, variations in
				performance that are related to the type of handgun used, the length of the
				barrel of the handgun, the amount and kind of powder used to propel the
				projectile, and the design of the projectile.
							(3)In paragraph (1), the term Body
				Armor Exemplar means body armor that the Attorney General determines
				meets minimum standards for the protection of law enforcement
				officers.
							.
				(2)Timing of
			 promulgation of standardsThe Attorney General shall promulgate
			 the standards required by section 926(d) of title 18, United States Code,
			 within 1 year after the date of the enactment of this section.
				(3)Assessment and
			 modification of standardsThe Attorney General shall assess the
			 standards every 3 years, or more frequently if the Attorney General finds that
			 technological advances warrant doing so, and shall modify the standards as
			 appropriate.
				
